Case 6:19-cv-01837-CEM-LRH Document 59 Filed 05/11/20 Page 1 of 8 PageID 703




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA



   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY and STATE
   FARM FIRE AND CASUALTY
   COMPANY,
              Plaintiffs,
                                             v.
                                                    Case No. 6:19-cv-01837-CEM-LRH

   ADVANTACARE OF FLORIDA, LLC,
   CRN RECEIVABLE MANAGEMENT
   LLC,
   ADVANTACARE MULTI-SPECIALTY
   GROUP, LLC,
   KERRIANN FITZPATRICK, f/k/a
   KERRIANN HERZOG,
   JOHN MANCUSO,
   KENNETH HOWE, and
   FRANK SEVERIANO ALVAREZ JR.,
   M.D.,
               Defendants.
   ____________________________________/



     DEFENDANTS; ADVANTACARE MULTI-SPECIALTY GROUP, LLC; CRN
      RECEIVABLE MANAGEMENT, LLC, KERRIANN FITZPATRICK , F/K/A
     KERRIANN HERZOG; JOHN MANCUSO; AND KENNETH HOWE’S JOINT
    MOTION FOR PROTECTIVE ORDER EXTENDING TIME TO RESPOND TO
   PLAINTIFFS’ DOCUMENT REQUESTS AND INCORPORATED MEMORANDUM
                             OF LAW

          By this motion, Defendants; Advantacare Multi-Specialty Group, LLC; CRN

   Receivable Management LLC, Kerriann Fitzpatrick, f/k/a Kerriann Herzog; John Mancuso,

   and Kenneth Howe, (collectively “Defendants), pursuant to Local Rule 3.01(a), file their

   Joint Motion for Extension of Time to Respond to Plaintiffs’ Document Requests (“Motion
Case 6:19-cv-01837-CEM-LRH Document 59 Filed 05/11/20 Page 2 of 8 PageID 704




   for Extension of Time”) pursuant to Federal Rules of Procedure 6(b) and 26(c) and; and in

   support thereof state:

          1. On November 22, 2019 Plaintiffs State Farm Mutual Automobile Insurance

              Company and State Farm Fire and Casualty Company served each defendant with

              requests for production of documents.

          2. Plaintiff has served 97 document requests on Defendant Advantacare Multi-

              Specialty Group, LLC; 79 requests on Defendant Kenneth Howe; 30 requests on

              Defendant CRN Receivable Management; 83 requests on Defendant John

              Mancuso; 83 requests on Defendant Kerriann Fitzpatrick.

          3. The Federal Rules of Civil Procedure provide that “the party to whom the request

              is directed must respond in writing within 30 days after being served or — if the

              request was delivered under Rule 26(d)(2) — within 30 days after the parties’ first

              Rule 26(f) conference. A shorter or longer time may be stipulated to under Rule

              29 or be ordered by the court.” Fed. R. Civ. P. 34(b)(2)(A).

          4. Defendants began the process of responding, but due to the sheer number of

              requests, Defendants anticipated that thorough and accurate responses would

              require more time than provided for by the Rules of Civil Procedure by default.

          5. Plaintiffs agreed to allow Defendants 30-day extension, moving the deadline to

              January 22, 2020.

          6. On January 9, 2020, Counsel for the parties met in person to confer in good faith

              pursuant to rule 26(f) and discussed Defendants’ request for mediation and the

              need for a Confidentiality Agreement and a HIPAA protective order.
Case 6:19-cv-01837-CEM-LRH Document 59 Filed 05/11/20 Page 3 of 8 PageID 705




         7. During the January 9, 2020 conference, Defendants’ Counsel informed Plaintiffs’

            Counsel that after continuing to wade through information it became clear to

            Defendants that as a result of the holidays interference and because of the sheer

            number of requests, the vast volume of potentially responsive material, and the

            complexity of the responses Defendants would have great difficulty meeting the

            modified January 22, 2020 deadline. Defendants requested a 30-day extension of

            the deadline to respond to Plaintiffs’ requests for production.

         8. Plaintiffs refused Defendants request for an extension of time at which point

            Defendants sought relief from the court by filing a Motion for Extension of Time

            to Discovery Requests. However, rather than risk waiver of objections,

            Defendants served their responses to Plaintiff’s Requests for Production on

            January 22, 2020, and withdrew the Motion for Extension of Time.

         9. From February to early May, the parties’ counsel have participated in seven meet

            and confer sessions. Though these discussions have taken over 16 hours, the

            number of requests discussed is less than half of the 245 requests propounded by

            Plaintiffs in total. The parties completed discussing the issues with respect to

            CRN Receivable Management, which covered 31 requests for production, and

            Advantacare Multi-Specialty Group, LLC, which covered 97 requests for

            production. It was agreed that revised responses would be provided shortly and

            production of document would be provided on a rolling basis.
Case 6:19-cv-01837-CEM-LRH Document 59 Filed 05/11/20 Page 4 of 8 PageID 706




             10. Meanwhile, Defendant Advantacare Multi Specialty Group, LLC has been

                 producing document on a rolling basis, as Plaintiffs are aware. 1 However, current

                 events have significantly impacted the ability of Defendants to review and

                 produce responsive documents. Along with closing four clinic locations, the

                 outbreak of COVID-19/novel coronavirus has stunted Defendants’ efforts by

                 limiting when, where, and how many individuals can review and process

                 documents. 2

             11. Since March, businesses have been impacted as they sought to follow

                 recommendations of federal, state, and local agencies regarding social distancing,

                 avoiding crowds, and working remotely. 3 On April 3, 2020, the Governor

                 DeSantis issued an order that limiting all but “essential services” and “essential

                 activities.” 4 These changes have further directly impacted the day-to-day work of

                 Defendants and undersigned counsel. On top of work-related changes, statewide

                 mandates have resulted in school closures beginning in mid-March lasting




   1
       Defendant Advantacare Multi-Specialty Group, LLC has produced over 2,500 documents thus far.
   2
     See “WHO Director-General’s opening remarks at the media briefing on COVID-19 - 11 March
   2020,” accessed on May 5, 2020, at https://www.who.int/dg/speeches/detail/who-director-general-s-
   opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020.
   3
       See, e.g., “Interim Guidance for Businesses and Employers,” accessed on May 5, 2020 at
   https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html
   4
    Fla. Exec. Order No. 20-91 (Apr. 1, 2020) https://www.flgov.com/wp-
   content/uploads/orders/2020/EO 20-91-compressed.pdf.
Case 6:19-cv-01837-CEM-LRH Document 59 Filed 05/11/20 Page 5 of 8 PageID 707




                 through at least May, 2020, which directly impacts several of the undersigned

                 attorneys with school-aged children. 5

             12. On May 1, 2020, counsel for Defendants requested additional time to confer with

                 Defendants Kerriann Fitzpatrick, f/k/a Kerrian Herzog; John Mancuso, and

                 Kenneth Howe regarding the meet-and-confer sessions in order to obtain final

                 confirmation whether they were willing to change their position on any of the

                 objections raised.

             13. Rather than acknowledge the burden of such extensive requests, particularly

                 during this tumultuous period requiring Defendants to be understaffed, Plaintiffs

                 refused to establish a reasonable deadline to allow Defendants’ counsel to confer

                 with Defendants Kerriann Fitzpatrick, f/k/a Kerrian Herzog; John Mancuso, and

                 Kenneth How regarding the meet-and-confer sessions and whether they were

                 willing to change their position on any of the objections raised.

             14. Under Rule 26(c)(1), the Court may for good cause grant a protective order

                 specifying the terms, including the time for the disclosure of discovery. Fed. R.

                 Civ. P. 26(c)(1)(B).

             15. Here there is good cause to extend the time for Defendants to respond because of

                 the burdensome number of requests issued by Plaintiffs along with the impact of

                 the current pandemic.




   5
       See, e.g., Coronavirus Preparation: News and Updates, accessed May 5, 2020 at
   https://www.sdhc.k12.fl.us/doc/2652/communications/resources/coronaupdates.
Case 6:19-cv-01837-CEM-LRH Document 59 Filed 05/11/20 Page 6 of 8 PageID 708




          16. Therefore, Defendants seek redress from the Court to establish a reasonable

                deadline of 60 days from the filing of this motion, July 10, 2020, for Defendants

                to serve Plaintiffs with amended responses and produce responsive documents.

          17. The current Discovery Deadline is February 2, 2021, and the requested

                modification will have no impact on the current Case Management Order. (Doc.

                16).

          18. This Motion for Extension of Time is not being filed for the purposes of delay,

                and none of the parties, nor the court, will be prejudiced by the requested

                extension.

   WHEREFORE, Defendants respectfully request this Court grant Defendants’ Motion for a

   Protective Order Extending Time To Respond To Plaintiffs’ Discovery Requests and provide

   a 60-day extension, up through and including July 10, 2020, in which to serve revised

   responses to Plaintiffs’ discovery requests and produce documents.

                             CERTIFICATE OF GOOD FAITH CONFERENCE
                                 PURSUANT TO LOCAL RULE 3.01(g)

   Pursuant to Local Rule 3.01(g), I hereby certify that on May 5, 2020 counsel for the movants

   conferred in good faith with David Spector, James Duffy and Matthew Detzel, counsel for

   the Plaintiffs, regarding the requested extension via email. David Spector objected to the

   extension.
Case 6:19-cv-01837-CEM-LRH Document 59 Filed 05/11/20 Page 7 of 8 PageID 709




   Date: May 11, 2020

   Respectfully submitted,

                                                  By: /s/ Bruce S. Rosenberg
                                                  BRUCE S. ROSENBERG, ESQ.
                                                  Fla. Bar No. 994782
                                                  ALEXIS ROSENBERG, ESQ.
                                                  Fla. Bar No. 335400
                                                  ROSENBERG LAW, P.A.
                                                  6950 Cypress Road, Suite 107
                                                  Plantation, Florida 33317
                                                  Telephone: (954) 790-6100
                                                  service@rosenberglawpa.com
                                                  Attorney for CRN Receivable
                                                  Management LLC, Advantacare Multi-
                                                  Specialty Group, LLC, Kerriann
                                                  Fitzpatrick, f/k/a Kerriann Herzog,
                                                  John Mancuso, and Kenneth Howe


                                   CERTIFICATE OF SERVICE

       I hereby certify that on May 11, 2020, the foregoing document was served on the
following counsel via transmission of Notices of Electronic Filing generated by CM/ECF:

                     DAVID I. SPECTOR, ESQ.
                     Fla. Bar No. 086540
                     JAMES J. DUFFY, ESQ.
                     Fla. Bar No. 0068662
                     JOSEPH F. VALDIVIA, ESQ.
                     Fla. Bar No. 0107878
                     HOLLAND & KNIGHT LLP
                     222 Lakeview Avenue
                     Suite 1000
                     West Palm Beach, Florida 33401
                     Telephone: (561) 833-2000
                     Facsimile: (561) 650-8399
                     david.spector@hklaw.com
                     james.duffy@hklaw.com
                     joseph.valdivia@hklaw.com

                     Attorneys for Plaintiffs
Case 6:19-cv-01837-CEM-LRH Document 59 Filed 05/11/20 Page 8 of 8 PageID 710



                                              By: /s/Alexis Rosenberg___
                                              Alexis Rosenberg, Esq.
